                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

ROSEMARY COOK,

                       Plaintiff,                                       8:18CV237

        vs.                                                              ORDER

WAL-MART STORES, INC.,

                       Defendant.

       This matter is before the Court on the Motion to Withdraw as Counsel for Plaintiff (Filing
No. 17) filed by Frank Younes of the firm High & Younes, LLC., and Monte Neilan. After
discussion held with counsel during the telephone conference on March 28, 2019, the Court finds
the motion should be granted. Accordingly,

       IT IS ORDERED:

       1. The Motion to Withdraw as Counsel for Plaintiff (Filing No. 17) filed by Frank Younes
          and Monte Neilan is granted.

       2. Plaintiff’s counsel shall immediately serve a copy of this Order on Plaintiff and
          thereafter file proof of service showing compliance with this Order, listing the name
          and address of the person to whom notice was sent. Frank Younes and Monte Neilan
          will not be relieved of applicable duties to the Court, Plaintiff, and opposing counsel
          until proof of service is filed.

       3. Upon filing of proof of service pursuant to Paragraph 2 of this Order, Plaintiff will be
          deemed to be proceeding pro se, that is, without the assistance of counsel, unless
          substitute counsel enters a written appearance on her behalf. If substitute counsel does
          not enter a written appearance, Plaintiff shall provide the Clerk of Court her current
          address and telephone number within five days of being served with this Order.

       4. Plaintiff may retain substitute counsel at any time. However, until such time as
          substitute counsel enters a written appearance, Plaintiff must comply with all case
          progression deadlines, orders of this Court, the Federal Rules of Civil Procedure, and
          the Local Rules of Practice. Failure to comply with these requirements may result in
          the imposition of sanctions, including payment of costs, attorneys’ fees, and/or
          dismissal of the case.

       5. Upon submission of proof of service as described in Paragraph 2 of this Order, Frank
          Younes and Monte Neilan’s appearance as counsel of record for Plaintiff will be
          terminated, and the Clerk of Court shall terminate electronic notice to them in this case.
       IT IS FURTHERED ORDERED that certain deadlines set forth in the Final Progression
Order (Filing No. 14) are extended as follows:
       1. All depositions, whether or not they are intended to be used at trial, shall be completed by
          May 1, 2019.

       2. The deadline for completing written discovery under Rules 33, 34, and 36 of the
          Federal Rules of Civil Procedure is May 1, 2019.

       3. The deadline for filing motions to dismiss and motions for summary judgment is May
          31, 2019.

       4. Motions in limine shall be filed seven days before the pretrial conference. It is not the
          normal practice to hold hearings on motions in limine or to rule on them prior to the
          first day of trial. Parties should plan accordingly.

       5. The Final Pretrial Conference with the undersigned magistrate judge remains scheduled
          for September 30, 2019, at 11:00 a.m., and will be conducted in chambers. The
          parties’ proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
          nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on September 23, 2019.

       6. The four (4) jury day trial remains set to commence, at the Court’s call, during the week
          of October 15, 2019, in Omaha, Nebraska, before the Honorable Robert F. Rossiter,
          Jr., United States District Judge.

       7. All requests for changes of deadlines or settings established herein shall be directed to
          the undersigned magistrate judge, including all requests for changes of trial dates. Such
          requests will not be considered absent a showing of due diligence in the timely
          progression of this case and the recent development of circumstances, unanticipated
          prior to the filing of the motion, which require that additional time be allowed.


       Dated this 28th day of March, 2019.


                                                       BY THE COURT:


                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge




                                                 -2-
